Title: To Alexander Hamilton from James McHenry, 2 September 1799
From: McHenry, James
To: Hamilton, Alexander


Trenton, War Department, September 2, 1799. “I have received your letter of the 28th August ulto representing that the number of Officers of the four old Regiments, who have reported themselves to you in pursuance of my notification, bear no comparison to the number actually absent, and requiring some more decisive measure. I shall issue, in conformity with your suggestion, the inclosed notification to all the Officers of the 1st Regiment of Artillerists and Engineers and the four old Regiments absent from their commands.…”
 